*1214DISSENTING
OPINION BY
COLVILLE, J.:
I would dismiss this appeal because I do not find that Appellants preserved then-issues for appeal. Although Appellants attended the hearing on the petition to set aside the sheriffs sale, they were not parties to the litigation at that time. Appellants’ interest in the property/proceeding was the same (if not greater) at the time of the hearing as it was following the hearing; nevertheless, they did not seek to intervene and obtain the rights of a party until after the trial court entered the order on appeal.1 Their post-hearing attempt to raise their objections, in their Motion to Set Aside, was untimely, and it did not serve to properly preserve their appellate issues in the trial court. As this Court has explained:
[I]n order to preserve an issue for appellate review, a party must make a timely and specific objection at the appropriate stage of the proceedings before the trial court. Failure to timely object to a basic and fundamental error will result in waiver of that issue. On appeal the Superior Court will not consider a claim which was not called to the trial court’s attention at a time when any error committed could have been corrected. In this jurisdiction one must object to errors, improprieties or irregularities at the earliest possible stage of the adjudicatory process to afford the jurist hearing the case the first occasion to remedy the wrong and possibly avoid an unnecessary appeal to complain of the matter.
Tindall v. Friedman, 970 A.2d 1159, 1174 (Pa.Super.2009) (citations omitted).
I do not find the opposing parties’ position on the dismissal of the appeal to be of any import to this Court’s application of the law. Based upon the above law, I would dismiss the appeal. Accordingly, I dissent.

. Bank of America, N.A., who was a party to the proceeding below, has filed an appellee's brief in this Court which sets forth an argument in favor of reversing the order on appeal; however, Bank of America, N.A., did not file an appeal from that order and is not an appellant in this appeal.